UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY BEVERLY GARLAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:09-cv-00240-HEH; 3:05-cr-00263-HEH-1)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Beverly Garland, Appellant Pro Se.      Angela Mastandrea-
Miller, Stephen Wiley Miller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry      Beverly    Garland         seeks    to    appeal       the   district

court’s    order      dismissing       as    untimely      his    28    U.S.C.A.       § 2255

(West Supp. 2010) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El    v.    Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Garland has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in    forma    pauperis,         and    dismiss       the    appeal.     We

dispense    with       oral    argument       because       the       facts     and     legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3